Exhibit 10.1

Execution Copy

INCREMENTAL AMENDMENT NO. 1

INCREMENTAL AMENDMENT NO. 1 dated as of June 14, 2020 (this “Incremental
Amendment”), in respect of that certain Credit Agreement dated as of
November 29, 2017 (as in effect prior to giving effect to this Incremental
Amendment, the “Existing Credit Agreement”), among WW International, Inc., a
Virginia corporation (f/k/a Weight Watchers International, Inc., the
“Borrower”), the Lenders from time to time party thereto, JPMorgan Chase Bank,
N.A., as the Administrative Agent and an Issuing Bank, Bank of America, N.A., as
an Issuing Bank, and Citibank, N.A., as an Issuing Bank.

WHEREAS, the Borrower, in accordance with Section 2.20(a)(ii) of the Existing
Credit Agreement, desires to obtain an Incremental Revolving Commitment Increase
in the form of an increase in the aggregate amount of the Revolving Commitments
and has requested that the Person set forth on Schedule I hereto (the “2020
Incremental Revolving Lender”) provide the Incremental Revolving Commitment
Increase (the Incremental Commitments of the 2020 Incremental Revolving Lender
in respect of such Incremental Revolving Commitment Increase, the “2020
Incremental Revolving Commitments”) to the Borrower in an aggregate principal
amount equal to $25,000,000;

WHEREAS, as of the Signing Date (as defined below), the 2020 Incremental
Revolving Lender is willing to provide the 2020 Incremental Revolving
Commitments to the Borrower effective on the First Incremental Amendment
Effective Date (as defined below) on the terms and subject to the conditions set
forth in Section 12 of this Incremental Amendment and in the Amended Credit
Agreement (as defined below);

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended as set forth herein;

WHEREAS, in accordance with Section 2.20(g) of the Existing Credit Agreement,
the 2020 Incremental Revolving Lender, the Borrower and the Administrative Agent
are willing to execute this Incremental Amendment on the Signing Date and, in
accordance with Section 9.02 of the Existing Credit Agreement, each of the
Revolving Lenders (including the 2020 Incremental Revolving Lender) party
hereto, which constitute the Required Revolving Lenders, and the Borrower are
willing to execute this Incremental Amendment on the Signing Date in order to
amend the Existing Credit Agreement on the terms and subject to the conditions
set forth in Section 12 of this Incremental Amendment (the Existing Credit
Agreement, as so amended, is referred to as the “Amended Credit Agreement”); and

WHEREAS, JPMorgan Chase Bank, N.A. has been appointed by the Borrower to act,
and has agreed to act, as sole lead arranger and sole bookrunner (acting in its
capacity in such roles and titles, the “Arranger”) in respect of this
Incremental Amendment;

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth in Section 12 of
this Incremental Amendment, the parties hereto hereby agree as of the Signing
Date as follows:

Section 1. Defined Terms; References. (a) Unless otherwise specifically defined
herein, each term used herein which is defined in the Amended Credit Agreement
has the meaning assigned to such term in the Amended Credit Agreement. The rules
of construction and other interpretive provisions specified in Sections 1.03,
1.05, 1.08 and 1.09 of the Amended Credit Agreement shall apply to this
Incremental Amendment, including terms defined in the preamble and recitals
hereto.

 

1



--------------------------------------------------------------------------------

(b) As used in this Incremental Amendment, the following terms have the meanings
specified below:

“2020 Incremental Revolving Lender” shall have the meaning set forth in the
recitals hereto.

“2020 Incremental Revolving Commitments” shall have the meaning set forth in the
recitals hereto.

Section 2. 2020 Incremental Revolving Commitments.

(a)    Subject to the terms and conditions set forth in Section 12 of this
Incremental Amendment, the 2020 Incremental Revolving Lender hereby agrees that
it shall have a 2020 Incremental Revolving Commitment effective on the First
Incremental Amendment Effective Date in a principal amount equal to the amount
set forth opposite its name on Schedule I hereto.

(b)    It is understood and agreed that the 2020 Incremental Revolving
Commitments shall constitute an “Incremental Revolving Commitment Increase” of
the Initial Revolving Facility and shall be on identical terms as, and become
part of, the Initial Revolving Facility under the Existing Credit Agreement.
Without limiting the foregoing, the 2020 Incremental Revolving Commitments and
the Loans and other extensions of credit made pursuant thereto shall be deemed
to be part of the “Initial Revolving Facility”, the 2020 Incremental Revolving
Commitments shall be deemed to be “Revolving Commitments”, the Loans and other
extensions of credit made pursuant to the 2020 Incremental Revolving Commitments
shall be deemed to be “Revolving Loans” and shall be part of the same Class as
the Revolving Loans made pursuant to the Initial Revolving Facility and each
2020 Incremental Revolving Lender shall be deemed to be a “Revolving Lender” and
shall be part of the same Class as the Revolving Lenders under the Initial
Revolving Facility, in each case, for all purposes of the Existing Credit
Agreement, the Amended Credit Agreement and the other Loan Documents (including,
without limitation, for purposes of the definitions of the terms “Applicable
Rate” for Revolving Loans and Revolving Commitment Fees, “Revolving Commitment
Fee”, “Revolving Exposure”, “Revolving Maturity Date”, “Initial Revolving
Facility” and Sections 2.09 and 2.11 of the Amended Credit Agreement). Without
limiting the effect of the foregoing, each party hereto acknowledges and agrees
that, effective on the First Incremental Amendment Effective Date, the
Applicable Percentages of the Revolving Lenders shall automatically be
redetermined to give effect to the 2020 Incremental Revolving Commitments.

(c)    Section 2.20(i) of the Existing Credit Agreement shall apply to the 2020
Incremental Revolving Commitments. Effective on the First Incremental Amendment
Effective Date, participations in Letters of Credit and Revolving Loans shall
automatically be reallocated among the 2020 Incremental Revolving Lenders and
the other Revolving Lenders in accordance with Section 2.20(i) of the Existing
Credit Agreement such that, after giving effect thereto, the percentage of the
aggregate outstanding participations under the Amended Credit Agreement in
Letters of Credit and the percentage of Revolving Loans held by each Lender with
a Revolving Commitment (including each 2020 Incremental Revolving Lender) will
equal the percentage of the aggregate Revolving Commitments of all Lenders
represented by such Lender’s Revolving Commitment (after giving effect to the
2020 Incremental Revolving Commitments on the First Incremental Amendment
Effective Date).

(d)    Effective on the First Incremental Amendment Effective Date, each 2020
Incremental Revolving Lender shall be, and shall be entitled to all the rights
of, and benefits accruing to, Revolving Lenders (or Lenders, as applicable)
under the Existing Credit Agreement and the other Loan Documents, in each case,
as amended hereby, and shall be bound by all agreements, acknowledgements and
other obligations of the Revolving Lenders (or Lenders, as applicable) under the
Existing Credit Agreement and the other Loan Documents, in each case, as amended
hereby.

 

2



--------------------------------------------------------------------------------

(e)    (i) The Administrative Agent hereby confirms that the 2020 Incremental
Revolving Lender is acceptable to the Administrative Agent and (ii) each Issuing
Bank hereby confirms that the 2020 Incremental Revolving Lender is acceptable to
such Issuing Bank.

(f)    This Incremental Amendment shall satisfy the requirements of Section 2.20
of the Existing Credit Agreement regarding the delivery of a written notice with
respect to the 2020 Incremental Revolving Commitments contemplated by this
Incremental Agreement.

Section 3. Amendments to the Credit Agreement. On the terms and subject to the
conditions set forth in Section 12 of this Incremental Amendment, effective as
of the First Incremental Amendment Effective Date and immediately after giving
effect to the establishment of the 2020 Incremental Revolving Commitments
described in Section 2 hereof, the Existing Credit Agreement is hereby amended
as follows:

(a)    The definition of “Adjusted LIBO Rate” is hereby amended by inserting the
words “or Revolving Loans” immediately after the words “Initial Term Loans”
where they occur therein.

(b)    The definition of “Alternate Base Rate” is hereby amended by inserting
the words “or Revolving Loans” immediately after the words “Initial Term Loans”
where they occur therein.

(c)    The definition of “Incremental Amendment No. 1” is hereby added as
follows:

“Incremental Amendment No. 1” means that certain Incremental Amendment No. 1,
dated as of June 14, 2020, among the Borrower, the Subsidiary Loan Parties, the
Lenders party thereto, the Issuing Banks and JPMorgan Chase Bank, N.A., as the
Administrative Agent, in respect of this Agreement.

(d)    The definition of “Material Adverse Effect” is hereby amended by
inserting the following new sentence at the end thereof:

During the period from and including the date on which the Financial Covenant
Amendment becomes effective and ending on the earlier of (i) the date on which
the Financial Covenant Amendment ceases to be effective and (ii) March 31, 2021,
solely with respect to any representation and warranty required to be made
(x) under Section 4.02(a) in respect of the representation and warranty set
forth in Section 3.06 in connection with any Credit Extension under the
Revolving Commitments or (y) under Section 6(a) of Incremental Amendment No. 1
in respect of the representation and warranty set forth in Section 3.06, events,
developments, circumstances or conditions to the extent (A) directly arising
from, related to, or in connection with, the outbreak and spread of the novel
coronavirus known as COVID-19 and (B) reasonably foreseeable as of the First
Incremental Amendment Effective Date shall not constitute, result in or
otherwise have a Material Adverse Effect.

 

3



--------------------------------------------------------------------------------

(e)    The table set forth in the definition of “Applicable Rate” is hereby
amended and restated in its entirety to read as follows:

 

Consolidated First Lien
Leverage Ratio

   ABR Spread for
Revolving Loans     Eurocurrency
Spread for
Revolving Loans     Revolving
Commitment Fee  

Category 1
Greater than or equal to 3.75 to 1.00

     2.00 %      3.00 %      0.625 % 

Category 2
Less than 3.75 to 1.00 but greater than or equal to 3.25 to 1.00

     1.50 %      2.50 %      0.40 % 

Category 3
Less than 3.25 to 1.00 but greater than or equal to 2.75 to 1.00

     1.25 %      2.25 %      0.35 % 

Category 4
Less than 2.75 to 1.00 but greater than or equal to 1.00 to 1.00

     1.00 %      2.00 %      0.25 % 

Category 5
Less than 1.00 to 1.00

     0.75 %      1.75 %      0.25 % 

(f)    Section 4.02 of the Existing Credit Agreement is hereby amended to
(i) replace the words “paragraphs (a) and (b) of this Section” occurring in the
last sentence thereof with the words “paragraphs (a), (b) and, solely in the
case of any Borrowing of Revolving Loans, (c) of this Section” and (ii) insert
the following additional clause (d) immediately after clause (c) thereof:

(d)    During the period from and including the date on which the Financial
Covenant Amendment becomes effective and ending on the earlier of (i) the date
on which the Financial Covenant Amendment ceases to be effective and
(ii) March 31, 2021, if, at the time of and immediately after giving effect to
any Borrowing of Revolving Loans and the application of proceeds thereof on the
date of such Borrowing in a manner permitted by Section 5.08, the aggregate
amount of unrestricted cash, cash equivalents (including Cash Equivalents),
marketable securities, treasury bonds and bills, certificates of deposit,
investments in money market funds, and commercial paper, in each case, held or
owned by (either directly or indirectly), credited to the account of, or
otherwise of a type required to be reflected as an asset on the balance sheet of
the Borrower and its Restricted Subsidiaries on a consolidated basis, would
exceed $250,000,000, then the aggregate principal amount of all Revolving Loans
outstanding on such date shall not exceed $50,000,000.

(g)    Subject to the conditions to continued effectiveness of this Section 3(g)
set forth in Section 4 hereof, Section 6.11 of the Existing Credit Agreement is
hereby amended and restated in its entirety to read as follows (such amendment,
the “Financial Covenant Amendment”):

SECTION 6.11. Consolidated Leverage Ratio. Solely with respect to the Revolving
Facility and subject to the following proviso, the Borrower will not permit the
Consolidated First Lien Leverage Ratio as of the last day of any Test Period
(commencing with the Test Period ending on June 27, 2020, if applicable) ending
on any date set forth below to be greater than the ratio set forth below
opposite such date; provided, however, that the Borrower shall be required to be
in compliance with this Section 6.11 with respect to any Test Period only if the
sum of (A) the aggregate principal amount of all Revolving Loans plus (B) the
aggregate LC Exposure (other than (i) Letters of Credit Cash Collateralized in
an amount equal to the Stated Amount thereof and (ii) without duplication of
amounts described in clause (i) above, Letters of Credit the aggregate

 

4



--------------------------------------------------------------------------------

Stated Amount of which do not exceed $5,000,000), in each case outstanding on
the last day of such Test Period, exceeds 33 1/3% of the amount of the aggregate
Revolving Commitments in effect on such date.

 

Test Period Ending

   Ratio  

on or prior to the last day of the Test Period ending on January 2, 2021

     4.50:1.00  

after the last day of the Test Period ending on January 2, 2021 through and
including the last day of the Test Period ending on January 1, 2022

     5.00:1.00  

after the last day of the Test Period ending on January 1, 2022 through and
including the last day of the Test Period ending on April 2, 2022

     4.50:1.00  

after the last day of the Test Period ending on April 2, 2022

     3.75:1.00  

Section 4. Conditions to Continued Effectiveness of Financial Covenant
Amendment. Notwithstanding Section 3(g) hereof, the Financial Covenant Amendment
set forth therein shall only be effective for so long as each of the following
conditions shall have been satisfied during the period commencing the First
Incremental Amendment Effective Date to and including the last day of the Test
Period ending on April 2, 2022 (and, in the event any of the following
conditions shall cease to have been satisfied at any time during such period,
the Financial Covenant Amendment shall immediately and automatically cease to be
effective and the provisions of Section 6.11 of the Existing Credit Agreement,
as in effect immediately prior to the First Incremental Amendment Effective
Date, shall be in full force and effect):

(a)    the Borrower shall not, and shall not permit any Restricted Subsidiary
to, make any Investment in reliance on Section 6.04(p)(ii), any Restricted
Payment in reliance on Section 6.07(f)(iii) or any prepayment, repurchase,
redemption or other defeasance or similar payment in respect of Junior Financing
in reliance on Section 6.10(a)(iii)(C), in any such case, utilizing the amount
set forth in clause (a)(iv) of the definition of Available Equity Amount unless
the Borrower would also be in compliance, on a pro forma basis, with a
Consolidated First Lien Leverage Ratio, calculated as of the last day of the
Test Period most recently ended on or prior to the date of making of such
Investment, Restricted Payment or payment in respect of Junior Financing, as if
such Investment, Restricted Payment or payment in respect of Junior Financing
and any other transactions being consummated in connection therewith occurred on
the first day of such Test Period, of no greater than 3.75:1.00;

(b)    the Borrower shall not, and shall not permit any Restricted Subsidiary
to, make any Restricted Payment in reliance on Section 6.07(f)(iii) or 6.07(t)
or any prepayment, repurchase, redemption or other defeasance or similar payment
in respect of Junior Financing in reliance on Section 6.10(a)(iii)(C), in any
such case, utilizing any amount available under such Section that is
attributable to the issuance of Equity Interests by the Borrower on or about the
First Incremental Amendment Effective Date unless the Borrower would also be in
compliance, on a pro forma basis, with a Consolidated First Lien Leverage Ratio,
calculated as of the last day of the Test Period most recently ended on or prior
to the date of making of such Restricted Payment or payment in respect of Junior
Financing, as if such Restricted Payment or payment in respect of Junior
Financing and any other transactions being consummated in connection therewith
occurred on the first day of such Test Period, of no greater than 3.75:1.00;

 

5



--------------------------------------------------------------------------------

(c)    the Borrower shall not, and shall not permit any Restricted Subsidiary
to, make any Investment (i) in any Unrestricted Subsidiary or (ii) in reliance
on Section 6.04(p)(i), 6.04(p)(iii) or 6.04(aa) unless, in the case of this
clause (ii), the Borrower would also be in compliance, on a pro forma basis,
with a Consolidated First Lien Leverage Ratio, calculated as of the last day of
the Test Period most recently ended on or prior to the date of making of such
Investment, as if such Investment and any other transactions being consummated
in connection therewith occurred on the first day of such Test Period, of no
greater than 3.75:1.00;

(d)    the Borrower shall not designate any Restricted Subsidiary of the
Borrower as an Unrestricted Subsidiary pursuant to Section 5.13 of the Amended
Credit Agreement;

(e)    the Borrower shall not make any Restricted Payments in reliance on
Section 6.07(f)(ii) or 6.07(f)(iv) of the Amended Credit Agreement unless the
Borrower would also be in compliance, on a pro forma basis, with a Consolidated
First Lien Leverage Ratio, calculated as of the last day of the Test Period most
recently ended on or prior to the date of making of such Restricted Payment, as
if such Restricted Payment and any other transactions being consummated in
connection therewith occurred on the first day of such Test Period, of no
greater than 3.75:1.00; and

(f)    the Borrower shall not, and shall not permit any of the Restricted
Subsidiaries to, prepay, repurchase, redeem or otherwise defease or make similar
payments in respect of any Junior Financing in reliance on
Section 6.10(a)(iii)(A), 6.10(a)(iii)(B) or 6.10(a)(iii)(D) of the Amended
Credit Agreement unless the Borrower would also be in compliance, on a pro forma
basis, with a Consolidated First Lien Leverage Ratio, calculated as of the last
day of the Test Period most recently ended on or prior to the date of making of
such payment, as if such payment and any other transactions being consummated in
connection therewith occurred on the first day of such Test Period, of no
greater than 3.75:1.00;

provided, however, the Borrower at any time may provide the Administrative Agent
written notice that it desires that the Financial Covenant Amendment no longer
be effective, in which case the Financial Covenant Amendment shall immediately
no longer be effective (and the provisions of Section 6.11 of the Existing
Credit Agreement, as in effect immediately prior to the First Incremental
Amendment Effective Date, shall be in full force and effect) and the conditions
in this Section 4 shall no longer apply.

Section 5. Effect of Amendment; Reaffirmation; Etc. (a) Except as expressly set
forth herein or in the Amended Credit Agreement, this Incremental Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or the Administrative
Agent under the Existing Credit Agreement or under any other Loan Document and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement or any other provision of the Existing Credit Agreement or of
any other Loan Document, all of which are ratified and affirmed in all respects
and shall continue in full force and effect. Without limiting the foregoing,
(i) each Loan Party acknowledges and agrees that (A) each Loan Document to which
it is a party is hereby confirmed and ratified and shall remain in full force
and effect according to its respective terms (in the case of the Existing Credit
Agreement, as amended hereby) and (B) the Security Documents do, and all of the
Collateral does, and in each case shall continue to, secure the payment of all
Secured Obligations (or equivalent terms in the Security Documents) (including,
for the avoidance of doubt, all Revolving Loans and other extensions of credit
made in respect of the 2020 Incremental Revolving Commitments) on the terms and
conditions set forth in the Security Documents, and hereby confirms and, to the
extent necessary, ratifies the security interests granted by it pursuant to the
Security Documents to which it is a party and (ii) each Guarantor (as defined in
the Guarantee and Collateral Agreement) hereby confirms and ratifies its
continuing unconditional obligations as Guarantor under the Guarantee with
respect to all of the Secured Obligations (including, for the avoidance of
doubt, all Revolving Loans and other extensions of credit made in respect of the
2020 Incremental Revolving Commitments).

 

6



--------------------------------------------------------------------------------

(b)    This Incremental Amendment constitutes an “Incremental Amendment” and
“Loan Document” (each as defined in the Existing Credit Agreement and the
Amended Credit Agreement).

Section 6. Representations of Loan Parties. Each of the Loan Parties hereby
represents and warrants that, on the First Incremental Amendment Effective Date,
immediately after giving effect to the transactions contemplated by this
Incremental Amendment:

(a)    all representations and warranties made by any Loan Party contained
herein or in the other Loan Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the First Incremental Amendment Effective Date (except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date and except where such
representations and warranties are qualified by materiality, Material Adverse
Effect, or similar language, in which case such representation or warranty shall
be true and correct in all respects after giving effect to such qualification);

(b)    no Default or Event of Default shall have occurred and be continuing; and

(c)    the Loan Parties and their Subsidiaries on a consolidated basis are
Solvent.

Section 7. Governing Law. THIS INCREMENTAL AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 8. Miscellaneous. Sections 9.09 and 9.10 of the Amended Credit Agreement
are incorporated herein by reference and apply mutatis mutandis.

Section 9 Indemnity. The Borrower agrees that the provisions of Section 9.03(b)
of the Amended Credit Agreement apply mutatis mutandis to the activities of the
Arranger and its Affiliates, and the partners, directors, officers, employees,
agents and controlling persons of the Arranger and of the Arranger’s Affiliates
and permitted successors and assigns, in connection with the transactions
contemplated by this Incremental Amendment.

Section 10. Counterparts. This Incremental Amendment may be executed by one or
more of the parties to this Incremental Amendment on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Incremental Amendment by facsimile transmission or other electronic
means shall be effective as delivery of a manually executed counterpart of this
Incremental Amendment and shall have the same legal effect, validity and
enforceability as a paper record. For the avoidance of doubt, the authorization
under this Section 10 may include, without limitation, use or acceptance by the
parties hereto of a manually signed paper communication which has been converted
into electronic form (such as scanned into .pdf format), or an electronically
signed communication converted into another format, for transmission, delivery
and/or retention and, for the further avoidance of doubt, the words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
this Incremental Amendment shall be deemed to include electronic signatures,
deliveries or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity and enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
state laws based on the Uniform Electronic Transactions Act, and the parties
hereto consent to conduct the transactions contemplated hereunder by electronic
means.

 

7



--------------------------------------------------------------------------------

Section 11. Signing.    This Incremental Amendment will become effective on the
date (the “Signing Date”) on which the following condition is satisfied or
waived (provided that for the avoidance of doubt, the actual effectiveness of
the 2020 Incremental Revolving Credit Commitments pursuant to Section 2 above
and the amendments to the Existing Credit Agreement set forth in Section 3
(subject, in the case of Section 3(g) hereof to the provisions of Section 4
hereof) are subject to the conditions referred to in Section 12 below):

(a) This the Administrative Agent shall have received from the Incremental
Revolving Lender, the Borrower and the Required Revolving Lenders either (i) a
counterpart of this Incremental Amendment signed on behalf of such party or
(ii) written evidence (which may include telecopy or electronic transmission of
a signed signature page of this Incremental Amendment) that such party has
signed a counterpart of this Incremental Amendment.

Section 12 Effectiveness. This effectiveness of the 2020 Incremental Revolving
Credit Commitments pursuant to Section 2 above and the amendments to the
Existing Credit Agreement set forth in Section 3 (subject, in the case of
Section 3(g) hereof to the provisions of Section 4 hereof) shall become
effective on the date (the “First Incremental Amendment Effective Date”) when
each of the following conditions shall have been satisfied:

(a)    the Signing Date shall have occurred as set forth in Section 11 of this
Incremental Amendment;

(b)    the condition set forth in Section 4.02(d) of the Amended Credit
Agreement shall have been satisfied as of the First Incremental Amendment
Effective Date;

(c)    the Administrative Agent shall have received from each Issuing Bank, the
Administrative Agent and each Loan Party a counterpart of this Incremental
Amendment signed on behalf of such party;

(d)    the Borrower shall have paid all fees required to be paid to the Arranger
in connection with this Incremental Amendment as separately agreed;

(e)    the Borrower shall have paid to the Administrative Agent, for the account
of each Revolving Lender (including each 2020 Incremental Revolving Lender) that
shall have executed and irrevocably delivered to the Administrative Agent an
executed signature page to this Incremental Amendment on or prior the Signing
Date, an amendment fee equal to    % of such Lender’s outstanding Revolving
Commitment (whether used or unused and including the 2020 Incremental Revolving
Commitments);

(f)    the Administrative Agent shall have received payment for all reasonable
and documented costs and expenses required to be paid or reimbursed under
Section 9.03 of the Existing Credit Agreement or as separately agreed in writing
by the Borrower for which invoices have been presented a reasonable period of
time prior to the First Incremental Amendment Effective Date;

(g)    the representations and warranties set forth in Section 6 of this
Incremental Amendment shall be true and correct;

(h)    the Administrative Agent shall have received:

(i)    a certificate of each Loan Party, dated the First Incremental Amendment
Effective Date, substantially consistent with the certificates delivered on the
Effective Date pursuant to Section 4.01(c) of the Existing Credit Agreement or
otherwise reasonably acceptable to the Administrative Agent;

 

8



--------------------------------------------------------------------------------

(ii)    a certificate of good standing (to the extent such concept exists) from
the applicable secretary of state of the state of organization of each Loan
Party; and

(iii)    a legal opinion of each of (i) Simpson Thacher & Bartlett LLP, counsel
to the Borrower and its Subsidiaries, and (ii) Hunton Andrews Kurth LLP, special
Virginia counsel for the Borrower, each in form and substance reasonably
satisfactory to the Administrative Agent; and

(i)    the Borrower shall have paid all accrued and unpaid interest, commitment
fees and participation fees, that are then due and payable in respect of the
Initial Revolving Facility as of the First Incremental Amendment Effective Date.

Section 13. No Novation. Nothing herein contained shall be construed as a
substitution or novation of the obligations outstanding under the Existing
Credit Agreement or instruments securing the same, which shall remain in full
force and effect, except to any extent modified hereby or by instruments
executed concurrently herewith and except to the extent repaid as provided
herein. Nothing implied in this Incremental Amendment or in any other document
contemplated hereby shall discharge or release the Lien or priority of any
Security Document or any other security therefor or otherwise be construed as a
release or other discharge of any of the Loan Parties under any Loan Document
from any of its obligations and liabilities as a borrower, guarantor or pledgor
under any of the Loan Documents, except, in each case, to any extent modified
hereby and except to the extent repaid as provided herein.

[SIGNATURE PAGES FOLLOW]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Incremental Amendment to
be duly executed by their respective authorized officers as of the day and year
first above written.

 

WW INTERNATIONAL, INC. By:  

/s/ Nicholas P. Hotchkin

Name:   Nicholas P. Hotchkin Title:   Chief Financial Officer

 

[Signature Page to Incremental Amendment]



--------------------------------------------------------------------------------

W.W.I. EUROPEAN SERVICES, LTD. W/W TWENTYFIRST CORPORATION WW.COM, LLC WW NORTH
AMERICA HOLDINGS, LLC QHC, LLC W HOLDCO, INC. KURBO, INC. By:  

/s/ Nicholas P. Hotchkin

Name:   Nicholas P. Hotchkin Title:   Vice President and Treasurer WW FITNESS,
INC. By:  

/s/ Nicholas P. Hotchkin

Name:   Nicholas P. Hotchkin Title:   Secretary and Treasurer

 

[Signature Page to Incremental Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,


as Administrative Agent and an Issuing Bank

By:  

/s/ Alicia Schreibstein

Name:   Alicia Schreibstein Title:   Executive Director

 

[Signature Page to Incremental Amendment]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a 2020 Incremental Revolving Lender

By:  

/s/ Annie Carr

Name:  

Annie Carr

Title:  

Authorized Signatory

 

[Signature Page to Incremental Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

INCREMENTAL AMENDMENT NO. 1 RELATING TO

THE CREDIT AGREEMENT DATED AS OF NOVEMBER 29, 2017 OF

WW INTERNATIONAL, INC.

 

 

CITIBANK N.A., individually as a Lender and as an Issuing Bank

by:  

/s/ Anita Philip

Name:   Anita Philip Title:   Director

 

[Signature Page to Incremental Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

INCREMENTAL AMENDMENT NO. 1 RELATING TO

THE CREDIT AGREEMENT DATED AS OF NOVEMBER 29, 2017 OF

WW INTERNATIONAL, INC.

 

 

BANK OF AMERICA, N.A.,

as a Lender and as an Issuing Bank

by:  

/s/ John Falke

Name:   John Falke Title:   Senior Vice President

 

[Signature Page to Incremental Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

INCREMENTAL AMENDMENT NO. 1 RELATING TO

THE CREDIT AGREEMENT DATED AS OF NOVEMBER 29, 2017 OF

WW INTERNATIONAL, INC.

 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

by:  

/s/ Thomas A. Crandell

Name:   Thomas A. Crandell Title:   Senior Vice President

 

[Signature Page to Incremental Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

INCREMENTAL AMENDMENT NO. 1 RELATING TO

THE CREDIT AGREEMENT DATED AS OF NOVEMBER 29, 2017 OF

WW INTERNATIONAL, INC.

 

 

TRUIST BANK (with any Lender that is an Issuing Bank consenting both in its
capacity as a Lender and as an Issuing Bank):

by:  

/s/ Matthew J. Davis

Name:   Matthew J. Davis Title:   Senior Vice President

 

[Signature Page to Incremental Amendment]



--------------------------------------------------------------------------------

SCHEDULE I

 

2020 Incremental Revolving Lender

   2020 Incremental
Revolving Commitment  

Goldman Sachs Bank USA

   $ 25,000,000  

Total:

   $ 25,000,000  